Supplement to Prospectus Supplement dated November 30, 2007, to Base Prospectus dated September9, 2013 Floating Rate Class B Notes SLM Student Loan Trust 2007-8 Issuing Entity SLM Funding LLC Depositor Sallie Mae, Inc. Sponsor, Servicer and Administrator Student Loan-Backed Notes On or about October25, 2013, the depositor or an affiliate of the depositor will offer: Class Outstanding Principal Amount Interest Rate Maturity Date Floating Rate ClassB Notes 3-month LIBOR plus 1.00% April 27, 2043 On December 6, 2007 (the “original closing date”), the trust issued the classA notes and the classB notes, described in the prospectus supplement dated November 30, 2007, and a base prospectus dated October 16, 2007 attached thereto.The total outstanding principal amount of the class B notes is $46,724,000.$10,000,000of the classB notes were underwritten, offered and sold to public on the original closing date.The remaining $36,724,000 of the class B notes were underwritten and offered but ultimately retained by an affiliate of SLM Funding LLC on the original closing date, and are being reoffered hereby through the underwriter for sale in one or more transactions at the price shown below.The classA notes were sold through certain underwriters, including the underwriter listed below, in an offering that closed on the original closing date and are not being offered for sale hereby.The trust also issued an excess distribution certificate representing the equity interest in the trust, which was not originally offered and is not being offered for sale hereby. The trust makes payments primarily from collections on a pool of consolidation student loans.Interest and principal on the notes is payable quarterly on the 25th day ofeach January, April, July and October (or if such day is not a business day, the next business day).The next distribution date is scheduled to occur on January27, 2014.In general, the trust pays principal, sequentially, to the classA-1 through class A-5 notes until each such class of notes is paid in full.The class B notes are scheduled to begin receiving payments of principal on the stepdown date, which is expected to be the January 2014 distribution date.Interest on the classB notes is subordinate to interest on the classA notes and principal on the classB notes is subordinate to both principal and interest on the classA notes.Credit enhancement for the notes consists of excess interest on the trust student loans, amounts on deposit in the reserve account and, with respect to the class A notes only, subordination of the classB notes to the classA notes.The interest rates on the notes are determined by reference to three-month LIBOR.A description of how the LIBOR index is determined appears under “Additional Information Regarding the Notes—Determination of Indices—LIBOR” in the base prospectus. We are offering the classB notes through the underwriter at the price shown below.The classB notes are currently listed on the Official List of the Luxembourg Stock Exchange and are eligible to be traded on the Luxembourg Stock Exchange’s Euro MTF Market. We are not offering the classB notes in any state or other jurisdiction where the offer is prohibited. You should consider carefully the risk factors on pageS-21 of the prospectus supplement dated November 30, 2007 and on page21 of the base prospectus dated September 9, 2013 attached to this supplement to prospectus supplement. The classB notes are asset-backed securities issued by and are obligations of the issuing entity, which is a trust.They are not obligations of or interests in SLM Corporation, the sponsor, administrator, servicer, depositor, any seller, the underwriter or any of their affiliates. The classB notes are not guaranteed or insured by the United States or any governmental agency. Price to Public Underwriting Discount Proceeds to the Depositor Per Floating Rate ClassB Note 86.81250% 0.30000% 86.51250% We expect the proceeds to the depositor or its affiliate in respect of the classB notes to be $31,770,850.50 before deducting expenses payable by the depositor estimated to be $50,000.00. Neither the SEC nor any state securities commission has approved or disapproved the securities or determined whether this supplement, the prospectus supplement or the base prospectus is accurate or complete.Any contrary representation is a criminal offense. Underwriter and Book-Runner Deutsche Bank Securities October 23, 2013 TABLE OF CONTENTS Supplement to Prospectus Supplement dated November 30, 2007 SUMMARY OF TERMS S-1 Relevant Dates S-1 Relevant Parties S-1 Description of the Notes S-1 Description Of The Trust Student Loans And Significant Guarantors S-2 Pool Asset Review S-3 Tax Status S-4 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE S-5 FRONT COVER PAGE S-5 RISK FACTORS S-5 ELIGIBLE LENDER TRUSTEE, INDENTURE TRUSTEE AND PAYING AGENT S-10 Eligible Lender Trustee S-10 Indenture Trustee and Paying Agent S-10 RECENT DEVELOPMENTS S-10 REPURCHASE REQUESTS S-11 STATIC POOLS S-12 POOL ASSET REVIEW S-12 Review of Underwriting and Servicing Guidelines S-13 Review of Eligibility and Characteristics of the Trust Student Loans S-13 Internal Control and Risk Assessment Procedures and Annual Compliance Activity S-14 U.S. FEDERAL INCOME TAX CONSEQUENCES S-15 REPORTS TO NOTEHOLDERS S-16 NOTICE TO CANADIAN RESIDENTS S-16 NOTICE TO INVESTORS S-16 UNDERWRITING S-17 COMPLIANCE WITH ARTICLE122A OF THE CAPITAL REQUIREMENTS DIRECTIVE S-18 BASE PROSPECTUS S-19 RATINGS S-19 LEGAL MATTERS S-19 ANNEX A -CHARACTERISTICS OF THE TRUST STUDENT LOAN POOL A-1 EXHIBIT I – PREPAYMENTS, EXTENSIONS, WEIGHTED AVERAGE LIVES AND EXPECTED MATURITIES OF THE NOTES I-1 ii THE INFORMATION IN THIS SUPPLEMENT TO PROSPECTUS SUPPLEMENT DATED NOVEMBER 30, 2 SEPTEMBER9, 2 We provide information to you about the classB notes in three separate sections of this document that provide progressively more detailed information.These three sections are: · the accompanying base prospectus which begins after this supplement to the prospectus supplement and provides general information, some of which may not apply to your particular class of notes; · the prospectus supplement, which describes the specific terms of the classA notes and classB notes, some of which may not apply to the classB notes; and · this supplement to the prospectus supplement, which describes the specific terms of the sale of the classB notes. We have not authorized anyone to provide you with different information. You should read each of the base prospectus, the prospectus supplement and this supplement to the prospectus supplement to understand the classB notes. INVESTORS SHOULD NOTE THAT THE SECTIONS LABELED “RATINGS OF THE NOTES” IN THE PROSPECTUS SUPPLEMENT ON PAGES-19 AND ON PAGE S-66 ARE HEREBY REDACTED FROM THE PROSPECTUS SUPPLEMENT AND THEREBY DELETED IN THEIR ENTIRETIES. For your convenience, we include cross references in this supplement to the prospectus supplement and the base prospectus to captions in these materials where you can find related information. NOTICE TO INVESTORS THIS SUPPLEMENT TO PROSPECTUS SUPPLEMENT HAS BEEN PREPARED ON THE BASIS THAT, ANY OFFER OF NOTES IN ANY MEMBER STATE OF THE EUROPEAN ECONOMIC AREA WHICH HAS IMPLEMENTED THE PROSPECTUS DIRECTIVE (EACH, A “RELEVANT MEMBER STATE”) WILL BE MADE PURSUANT TO AN EXEMPTION UNDER THE PROSPECTUS DIRECTIVE (AS DEFINED BELOW) FROM THE REQUIREMENT TO PUBLISH A PROSPECTUS FOR OFFERS OF NOTES.ACCORDINGLY ANY PERSON MAKING OR INTENDING TO MAKE AN OFFER IN THAT RELEVANT MEMBER STATE OF NOTES WHICH ARE THE SUBJECT OF AN OFFERING CONTEMPLATED IN THIS SUPPLEMENT TO PROSPECTUS SUPPLEMENT MAY ONLY DO SO IN CIRCUMSTANCES IN WHICH NO OBLIGATION ARISES FOR THE TRUST OR THE UNDERWRITER TO PUBLISH A PROSPECTUS PURSUANT TO ARTICLE3 OF THE PROSPECTUS DIRECTIVE IN RELATION TO SUCH OFFER.NEITHER THE TRUST NOR THE UNDERWRITER HAS AUTHORISED, NOR DOES EITHER OF THEM AUTHORISE, THE MAKING OF iii ANY OFFER OF NOTES IN CIRCUMSTANCES IN WHICH AN OBLIGATION ARISES FOR THE TRUST OR THE UNDERWRITER TO PUBLISH A PROSPECTUS FOR SUCH OFFER.THE EXPRESSION “PROSPECTUS DIRECTIVE” MEANS DIRECTIVE 2003/71/EC (AND AMENDMENTS THERETO, INCLUDING THE 2, TO THE EXTENT IMPLEMENTED IN THE RELEVANT MEMBER STATE), AND INCLUDES ANY RELEVANT IMPLEMENTING MEASURE IN THE RELEVANT MEMBER STATE AND THE EXPRESSION “2” MEANS DIRECTIVE 2010/73/EU. THIS SUPPLEMENT TO PROSPECTUS SUPPLEMENT IS BEING DISTRIBUTED ONLY TO AND IS DIRECTED ONLY AT (I)PERSONS WHO ARE OUTSIDE THE UNITED KINGDOM, (II)INVESTMENT PROFESSIONALS FALLING WITHIN ARTICLE19(5) OF THE FINANCIAL SERVICES AND MARKETS ACT 2000 (FINANCIAL PROMOTION) ORDER2005 (THE “ORDER”), (III)HIGH NET WORTH ENTITIES, AND OTHER PERSONS TO WHOM IT MAY LAWFULLY BE COMMUNICATED, FALLING WITHIN ARTICLE49(2)(A) TO (D) OF THE ORDER OR (IV)PERSONS TO WHOM AN INVITATION OR INDUCEMENT TO ENGAGE IN INVESTMENT ACTIVITY (WITHIN THE MEANING OF SECTION 21 OF THE FINANCIAL SERVICES AND MARKETS ACT 2000) IN CONNECTION WITH THE ISSUE OR SALE OF ANY NOTES MAY OTHERWISE LAWFULLY BE COMMUNICATED OR CAUSED TO BE COMMUNICATED (ALL SUCH PERSONS BEING REFERRED TO AS “RELEVANT PERSONS”).ACCORDINGLY, BY ACCEPTING DELIVERY OF THIS SUPPLEMENT TO PROSPECTUS SUPPLEMENT, THE RECIPIENT WARRANTS AND ACKNOWLEDGES THAT IT IS SUCH A RELEVANT PERSON.THE CLASSB NOTES ARE AVAILABLE ONLY TO, AND ANY INVITATION, OFFER OR AGREEMENT TO SUBSCRIBE, PURCHASE OR OTHERWISE ACQUIRE SUCH CLASSB NOTES WILL BE ENGAGED IN ONLY WITH, RELEVANT PERSONS.ANY PERSON WHO IS NOT A RELEVANT PERSON SHOULD NOT ACT OR RELY ON THIS SUPPLEMENT TO PROSPECTUS SUPPLEMENT OR ANY OF ITS CONTENTS.THIS COMMUNICATION MUST NOT BE ACTED ON OR RELIED ON BY PERSONS WHO ARE NOT RELEVANT PERSONS.ANY INVESTMENT OR INVESTMENT ACTIVITY TO WHICH THIS COMMUNICATION RELATES IS AVAILABLE ONLY TO RELEVANT PERSONS AND WILL BE ENGAGED IN ONLY WITH RELEVANT PERSONS. The classB notes are listed on the Official List of the Luxembourg Stock Exchange and can be traded on the Luxembourg Stock Exchange’s Euro MTF Market.You should consult with Deutsche Bank Luxembourg S.A., the Luxembourg listing agent for the classB notes, to determine their status.This supplement to the prospectus supplement, the prospectus supplement and the base prospectus may be used only for the purposes for which they have been published. FORWARD-LOOKING STATEMENTS Certain statements contained in or incorporated by reference in this supplement to the prospectus supplement and the accompanying prospectus supplement and base prospectus consist of forward-looking statements relating to future economic iv performance or projections and other financial items.These statements can be identified by the use of forward-looking words such as “may,” “will,” “should,” “expects,” “believes,” “anticipates,” “estimates,” or other comparable words.Forward-looking statements are subject to a variety of risks and uncertainties that could cause actual results to differ from the projected results.Those risks and uncertainties include, among others, general economic and business conditions, regulatory initiatives and compliance with governmental regulations, customer preferences and various other matters, many of which are beyond our control.Because we cannot predict the future, what actually happens may be very different from what is contained in our forward-looking statements. v Capitalized terms used and not defined in this supplement have the meanings assigned to them in the attached prospectus supplement or accompanying base prospectus, as applicable.The information in the attached prospectus supplement is hereby updated or supplemented as follows. SUMMARY OF TERMS SLM STUDENT LOAN TRUST 2007-8 CLASS B NOTES CUSIP NUMBER:78444X AF4 RELEVANT DATES Class B Notes Closing Date.On or about October 25, 2013. Original Closing Date.December 6, 2007. Distribution Dates.The first distribution date occurred on January 25, 2008.The first scheduled distribution date is January 27, 2014 for purchasers of class B notes offered pursuant to this supplement who hold such notes at the close of business on January 26, 2014.The stepdown date for the class B notes is expected to be the January 27, 2014 distribution date. Class B Notes Statistical Cutoff Date.September 30, 2013. RELEVANT PARTIES Indenture Trustee and Paying Agent.As of May14, 2012, Deutsche Bank National Trust Company, a national banking association, assumed the role of the indenture trustee for the benefit of, and to protect the interests of, the noteholders, and acts as paying agent for the notes.Its principal corporate trust address is 100 Plaza One, Jersey City, New Jersey 07311. Eligible Lender Trustee.As of May15, 2012, Deutsche Bank Trust Company Americas, a New York banking corporation, assumed the role of the eligible lender trustee.It holds legal title to the assets of the trust and it maintains its address at 60 Wall Street, 27th Floor, New York, New York 10005. DESCRIPTION OF THE NOTES The class A-1, class A-2, class A-3, class A-4 and class A-5 notes are referred to in this supplement collectively as the “class A notes” and the classA notes and the classB notes are referred to in this supplement collectively as the “notes.”All of the notes are secured by the assets of the trust pursuant to the indenture and by funds on deposit in the reserve account. All of the classB notes were initially underwritten and offered on the original closing date.$10,000,000 of the classB notes were sold to the public on the closing date and the remaining $36,724,000 were retained by an affiliate of SLM Funding LLC, the depositor.The class B notes that were retained are being reoffered for sale S-1 hereby through the underwriter in one or more transactions at the price shown on the cover page hereto. The initial principal balance of the classB notes on the original closing date was $46,724,000.As of the July25, 2013 distribution date, the classB notes were outstanding in the same principal amount. The classA notes were sold through underwriters in an offering that closed on the original closing date.The initial principal balances of the classA notes on the original closing date were: · class A-1 notes: $259,000,000; · class A-2 notes: $234,000,000; · class A-3 notes: $135,000,000; · class A-4 notes: $430,000,000; and · class A-5 notes: $452,735,000. The outstanding principal balances of the classA notes as of the July25, 2013 distribution date were: · class A-1 notes: $0; · class A-2 notes: $112,477,865.04; · class A-3 notes: $135,000,000; · class A-4 notes: $430,000,000; and · class A-5 notes: $452,735,000. The classA notes are not being offered for sale hereby. Any information in this supplement or in the attached prospectus supplement and base prospectus regarding the classA notes is included only for informational purposes to facilitate a better understanding of the classB notes. DESCRIPTION OF THE TRUST STUDENT LOANS AND SIGNIFICANT GUARANTORS This section describes the trust student loans as of the classB notes statistical cutoff date. All of the trust student loans are consolidation loans.See “AppendixA—Federal Family Education Loan Program” in the base prospectus for a description of each type of FFELP loan. As of the classB notes statistical cutoff date, the trust student loans had a principal balance of approximately $1,156,419,172. As of the classB notes statistical cutoff date, the weighted average annual borrower interest rate of the trust student loans was approximately 6.34% and their weighted average remaining term to scheduled maturity was approximately 238 months. On the original closing date, all special allowance payments on the trust student loans were based on the three-month financial commercial paper rate or the 91-day Treasury bill rate.On March29, 2012, the sponsor and its relevant affiliates made an available election under the Higher Education Act, as amended, to permanently waive their right to have special allowance payments calculated using the three-month commercial paper rate on the trust student loans.Therefore, on and S-2 after April1, 2012, special allowance payments on all trust student loans originated on and after January1, 2000 have been calculated based on the one-month LIBOR index.For more details concerning the trust student loans as of the classB notes statistical cutoff date, see “AnnexA—Characteristics of the Trust Student Loan Pool” attached to this supplement. As of the classB notes statistical cutoff date, approximately 4.5% of the trust student loans by principal balance are 98% guaranteed and approximately 95.5% of the trust student loans by principal balance are 97% guaranteed, in each case, with respect to principal and interest by the guaranty agencies described in AnnexA to this supplement and reinsured by the Department of Education under the Higher Education Act. The guaranty agencies described in AnnexA to this supplement guarantee all of the trust student loans as of the classB notes statistical cutoff date.United Student Aid Funds, Inc. and Educational Credit Management Corporation, which each guarantee approximately 51.8% and 23.9%, respectively, of the trust student loans by principal balance as of the classB notes statistical cutoff date, are the only guarantors that guarantee more than 10% of the trust student loans by principal balance. POOL ASSET REVIEW In connection with the offering of the classB notes, the sponsor and thedepositor have performed a review of the existing pool of trust student loans and the disclosure regarding the existing pool of trust student loans that is required to be included in this supplement, the prospectus supplement and the base prospectus by Item1111 of RegulationAB (which disclosure we refer to herein as “Rule193 information”).Designed and effectuated to provide the depositor with reasonable assurance that the Rule193 information is accurate in all material respects, this review covered the sponsor’s and its relevant affiliates’ underwriting and servicing guidelines, and the eligibility and characteristics of the existing pool of trust student loans, as well as the disclosure in this supplement, the prospectus supplement and the base prospectus describing such underwriting and servicing guidelines and the eligibility and characteristics of the existing pool of trust student loans.In connection with this pool asset review, the sponsor and the depositor also reviewed the internal controls and FFELP compliance processes that support the sponsor’s and its relevant affiliates’ underwriting and servicing and the selection of trust student loans. Portions of the reviews were performed with the assistance of third parties engaged by the sponsor and the depositor.The sponsor and the depositor determined the nature, extent and timing of the reviews and the sufficiency of the assistance provided by the third parties for purposes of its reviews.The depositor has ultimate authority and control over, and assumes all responsibility for, the reviews and the findings and conclusions of the reviews.The depositor hereby attributes all findings and conclusions of such reviews to itself.After undertaking the reviews described above, the depositor has found and concluded that it has reasonable assurance that the Rule193 information in this supplement, the S-3 prospectus supplement and the base prospectus is accurate in all material respects. See “Pool Asset Review” in this supplement for more information. TAX STATUS Subject to important considerations described in the base prospectus: · In the opinion of federal tax counsel for the trust, the classB notes will be characterized as debt for federal income tax purposes. · In the opinion of federal tax counsel for the trust, the classB notes will be treated as newly issued debt instruments for federal income tax purposes. · In the opinion of federal tax counsel for the trust, the trust will not be characterized as an association or a publicly traded partnership taxable as a corporation for federal income tax purposes. · In the opinion of Delaware tax counsel for the trust, the same characterizations would apply for Delaware state income tax purposes as for federal income tax purposes and noteholders who are not otherwise subject to Delaware taxation on income will not become subject to Delaware tax as a result of their ownership of classB notes. See “U.S. Federal Income Tax Consequences” in this supplement and in the prospectus supplement and the base prospectus. S-4 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The Securities and Exchange Commission allows us to “incorporate by reference” information filed with it by SLM Funding LLC on behalf of the trust.The information incorporated by reference is considered to be a part of this supplement.We incorporate by reference the annual report on Form10-K filed on March28, 2008 with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which relates to compliance by the trust with certain reporting criteria pursuant to the Exchange Act and the report on Form8-K filed on May15, 2012 with the Securities Exchange Commission under the Exchange Act, which relates to the appointment of indenture trustee and eligible lender trustee of the trust. FRONT COVER PAGE The sentence on the front cover page of the prospectus supplement regarding retention of classB notes is hereby deleted in its entirety. RISK FACTORS Potential investors in the class B notes should carefully consider the following risk factors together with the risk factors beginning on pageS-21 in the prospectus supplement dated November 30, 2007and the risk factors beginning on page21 of the base prospectus dated September9, 2013, which are attached hereto and, except as specifically amended or redacted hereby, areincorporated in their entirety by reference herein, in order to understand the structure and characteristics of the notes and the potential merits and risks of an investment in the classB notes. The paragraph entitled “Risk Factors—Partial Retention Of The ClassB Notes By The Depositor Or Its Affiliate May Reduce The Liquidity Of The ClassB Notes” in the prospectus supplement is hereby deleted in its entirety. In addition, potential investors must review and be familiar with the following risk factors in deciding whether to purchase the classB notes.All of these risk factors could affect your investment in or return on the classB notes. S-5 Federal Financial Regulatory Legislation Could Have An Adverse Effect On SLM Corporation, The Sponsor, The Servicer, The Administrator, The Depositor, The Sellers And The Trust, Which Could Result In Losses Or Delays In Payments On Your Notes On July 21, 2010, President Obama signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) to reform and strengthen supervision of the U.S. financial services industry.The Dodd-Frank Act represents a comprehensive change to existing laws, imposing significant new regulation on almost every aspect of the U.S. financial services industry. The Dodd-Frank Act will result in significant new regulation in key areas of the business of SLM Corporation, the parent of the sponsor, the sponsor and their affiliates and the markets in which SLM Corporation, the sponsor and their affiliates operate.Pursuant to the Dodd-Frank Act, SLM Corporation and many of its subsidiaries are subject to regulations promulgated by the Consumer Financial Protection Bureau (the “CFPB”).The CFPB will have substantial power to define the rights of consumers and the responsibilities of lending institutions, including SLM Corporation’s private education lending and retail banking businesses.The CFPB began exercising its authority on July 21, 2011. Most of the component parts of the Dodd-Frank Act will be subject to intensive rulemaking and public comment over the coming months and none of SLM Corporation, the sponsor or their affiliates can predict the ultimate effect the Dodd-Frank Act or required examinations of the private education loan market could have on their operations at this time.It is likely, however, that operational expenses will increase if new or additional compliance requirements are imposed on their operations and their competitiveness could be significantly affected if they are subjected to supervision and regulatory standards not otherwise applicable to their competitors. The Dodd-Frank Act also creates a liquidation framework for the resolution of bank holding companies and other non-bank financial companies determined to be “covered financial companies.”Under that liquidation framework, it is possible that the Federal Deposit Insurance Corporation (the “FDIC”) could be appointed receiver of SLM Corporation, the sponsor or any of their affiliates under the Orderly Liquidation Authority (“OLA”) provisions of the Dodd-Frank Act.If that occurred, the FDIC could repudiate contracts deemed burdensome to the estate, including S-6 secured debt. The sponsor has structured the transfers of the student loans to the depositor and the trust as a valid and perfected sale under applicable state law and under the United States Bankruptcy Code to mitigate the risk of the recharacterization of the sale as a security interest to secure debt of the sponsor.Any attempt by the FDIC to repudiate the transfer of student loans or to recharacterize the securitization transaction as a secured loan (which the FDIC could then repudiate) could cause delays in payments or losses on the notes.In addition, if the trust were to become subject to the OLA, the FDIC could repudiate the debt of the trust with the result that the noteholders would have a secured claim in the receivership of the trust. Also, if the trust were subject to OLA, noteholders would not be permitted to accelerate the debt, exercise remedies against the collateral or replace the servicer without the FDIC’s consent for 90 days after the receiver is appointed.As a result of any of these events, delays in payments on the notes and reductions in the amount of those payments could occur.See “The Trust Student Loan Pool—Dodd-Frank Act—Potential Applicability and Orderly Liquidation Authority Provisions—FDIC’s Repudiation Power Under the OLA” in this supplement to prospectus supplement. In addition, and also assuming that the FDIC were appointed receiver of SLM Corporation, the sponsor or any of their affiliates under the OLA, the FDIC could avoid transfers of receivables that are deemed “preferential.” Under one potential interpretation of the OLA, the FDIC could avoid a seller’s or issuing entity’stransfer of certain receivables to the depositor perfected merely upon their transfer (in the case of a sale) or by the filing of a UCC financing statement (in the case of a pledge by the issuing entity). If the transfer were avoided as a preference under the OLA, noteholders would have only an unsecured claim in the receivership for the purchase price of the receivables.On July 15, 2011, the FDIC Board of Directors published a final rule which, among other things, states that the FDIC is interpreting the OLA’s provisions regarding the treatment of preferential transfers in a manner comparable to the relevant provisions of the United States Bankruptcy Code so that transferees will have the same treatment under the OLA as they would have in a bankruptcy proceeding.If a court were to conclude, however, that this FDIC rule is not consistent with the statute, then if a transfer were avoided as a preference S-7 under the OLA, noteholders would have only an unsecured claim in the receivership for the purchase price of the receivables.See “The Trust Student Loan Pool—Dodd-Frank Act—Potential Applicability and Orderly Liquidation Authority Provisions—FDIC’s Repudiation Power Under the OLA” in this supplement to prospectus supplement Rating Agencies May Have A Conflict Of Interest The sponsor, or an affiliate, paid a fee to three rating agencies (together, the “Rating Agencies”)to assign the initial credit ratings to the class B notes on or before the original closing date. The Securities and Exchange Commission has said that being paid by the sponsor, issuer or an underwriter to issue and/or maintain a credit rating on asset backed securities creates a conflict of interest for rating agencies, and that this conflict is particularly acute because arrangers of asset-backed securities transactions provide repeat business to such rating agencies. The Notes May Be Assigned Lower Ratings From Other NRSROs Than Those Assigned By The Rating Agencies SEC rules require information conveyed to the Rating Agencies in connection with this transaction to be made available to other nationally recognized statistical rating organizations (“NRSROs”) within the meaning of Section 3(a)(62) of the Securities Exchange Act of 1934, as amended. Any such NRSRO may use this information to issue whatever rating is, in its opinion, warranted. NRSROs may have different methodologies, criteria, models and requirements, which may result in ratings that are lower than those assigned by the Rating Agencies. Depending upon the level of the ratings assigned by one or more NRSROs, what NRSROs are involved, what their stated reasons are for assigning a lower rating, and other factors, if an NRSRO issues a lower rating, the liquidity, market value and regulatory characteristics of the particular class or classes of notes could be materially and adversely affected. In addition, the mere possibility that such a rating could be issued may affect price levels in any secondary market for your class B notes that may develop. Illiquid Market Conditions May Occur From Time To Time Despite recent federal market interventions and programs, periods of general market illiquidity may occur from time to time and may adversely affect the secondary market for your class B notes.Accordingly, you may not be able to sell your class B notes when you want to do so or you may be unable to obtain the price that you wish to receive for S-8 your class B notes and, as a result, you may suffer a loss on your investment. A Lowering Of The Credit Rating Of The United States Of America May Adversely Affect The Market Value Of Your Notes The credit rating of the United States has been downgraded by an NRSRO and may potentially be downgraded further by this NRSRO or downgraded by other NRSROs in the future.The impact of any such downgrade is not clear, and depending on the ratings assigned, the stated reasons for a lower rating and other factors, the liquidity, market value and regulatory characteristics of your notes could be materially and adversely affected. S-9 ELIGIBLE LENDER TRUSTEE, INDENTURE TRUSTEE AND PAYING AGENT Eligible Lender Trustee The first and second paragraphs in the section entitled “Formation of the Trust—Eligible Lender Trustee” in the prospectus supplement are hereby revised as follows: The eligible lender trustee is Deutsche Bank Trust Company Americas (“DBTCA”), a banking corporation organized under the laws of the State of New York.It maintains a trust address at 60 Wall Street, 27th floor, New York, New York 10005.DBTCA has been, and currently is, serving as eligible lender trustee or indenture trustee for numerous securitization transactions and programs involving pools of student loan receivables. DBTCA has provided the information in the immediately prior paragraph.Other than the immediately prior paragraph, DBTCA has not participated in the preparation of, and is not responsible for, any other information contained in this supplement to prospectus supplement, prospectus supplement or base prospectus. Indenture Trustee and Paying Agent The first paragraph in the section entitled “Formation of the Trust—Indenture Trustee” in the prospectus supplement is hereby revised as follows: The trust issued the classB notes under an indenture dated as of the original closing date.Under the indenture, Deutsche Bank National Trust Company acts as indenture trustee for the benefit of and to protect the interests of the noteholders and will act as paying agent for the notes.Deutsche Bank National Trust Company is a national banking association.Its address is 100 Plaza One, Jersey City, New Jersey 07311.Deutsche Bank National Trust Company has acted as indenture trustee on numerous asset-backed securities transactions involving pools of student loans, and has worked with its affiliate, Deutsche Bank Trust Company Americas, in connection with, as of September 30, 2013, approximately 97 previous asset-backed securities transactions involving federally-insured and private credit student loans that were sponsored by Sallie Mae. RECENT DEVELOPMENTS The section entitled “Recent Developments” on pages S-38 through S-41 of the prospectus supplement is hereby deleted in its entirety and replaced with the following: On May29, 2013, SLM Corporation’s (“SLM”) Board of Directors authorized a plan to pursue the separation of the company’s existing businesses into two, separate, publicly traded entities—an education loan management business and a consumer banking business. The separation transaction will be effected as a pro-rata dividend of shares of the education loan management business to the company’s shareholders.Upon consummation of the separation, the education loan management business will become S-10 a separate public company.The consumer banking business will operate under the Sallie Mae brand. The completion of the separation will be subject to certain customary conditions, including final approval by the company’s Board of Directors, confirmation of the tax free nature of the separation transaction and the effectiveness of a registration statement that will be filed with the SEC.The contemplated separation and distribution will not require a shareholder vote.Subject to the satisfaction of all necessary conditions, including the conditions described above, the separation is currently anticipated to occur in the first half of 2014; however, there can be no assurance that the separation and distribution will ultimately occur. On May29, 2013, SLM announced that the education loan management business will be comprised of SLM’s portfolios of FFELP loans and certain existing private credit student loans, other interest-earning assets, and an education loan servicing platform that services FFELP loans.After completion of the separation, ownership of the sellers, the depositor, and the issuing entity is expected to remain with the education loan management business. As a result of the proposed separation of the two businesses, the rating agencies have taken certain negative ratings actions with regard to SLM, including, in one instance, the lowering of SLM’s senior unsecured long-term credit rating to below investment grade level with negative implications and with respect to certain other rating agencies, placing the senior unsecured long-term credit ratings on negative watch.There can be no assurance that SLM’s credit ratings will not be reduced further or reduced by other rating agencies at the conclusion of their credit review.There can be no assurance as to the ratings, if any, of the new entities or holding companies if the separation occurs as currently contemplated. If the proposed separation is consummated as contemplated, SLM believes that each of the depositor, the sellers, the administrator and the servicer will remain able to fulfill all of its respective obligations under the transaction documents. Notwithstanding the foregoing statements in this “Recent Developments” section, the planned separation transaction and the exact terms, details, asset allocations, timing and implementation are all subject to change as SLM continues to consider, analyze and work on the implementation of the foregoing. REPURCHASE REQUESTS The transfer and servicing agreements for prior pools of student loans, including the trust student loans,that were securitized by the depositor and its relevant affiliated securitizers contain certain covenants requiring the repurchase of a student loan from the related issuing entity for the uncured breach of a related representation or warranty in each case where such breach materially and adversely affects the interests of the related trust in that student loan.In the past year, neither the depositor nor any of its affiliated securitizers has received a demand to repurchase any student loan, as reportable on SEC FormABS-15G, underlying a securitization of FFELP loans for which S-11 it has acted as depositor.The depositor, as securitizer covering all of its affiliated securitizers, is responsible for disclosure of all fulfilled and unfulfilled repurchase requests for FFELP loans on SEC FormABS-15G.The depositor filed its most recent FormABS-15G, on behalf of itself and its affiliated securitizers, with the SEC on January24, 2013.The depositor’s CIK number is0000949114.Additional information regarding the depositor may be found under “Formation of the Issuing Entities—The Depositor” in the base prospectus and additional information regarding its repurchase obligations may be found under “Transfer and Servicing Agreements—Sale of Student Loans to the Trust; Representations and Warranties of the Depositor” in the base prospectus. STATIC POOLS Information concerning the static pool data of previous similar student loan securitizations of the sponsor (including the issuing entity) has been filed with the SEC as a report on Form8-K on October 16, 2013, which may be found under CIK 0000949114.The Form8-K presents the static pool data of the sponsor’s previous securitizations involving similar student loan assets (including the issuing entity) in the form of published charts.We caution you that this pool of trust student loans may not perform in a similar manner to student loans in other trusts. POOL ASSET REVIEW In connection with the offering of the classB notes, the sponsor and the depositor have performed a review of the existing pool of trust student loans and the disclosure regarding the trust student loans that is required to be included in this supplement, the prospectus supplement and the base prospectus by Item1111 of RegulationAB (which disclosure we refer to herein as “Rule193 Information”).Designed and effectuated to provide the depositor with reasonable assurance that the Rule193 Information is accurate in all material respects, this review covered the sponsor’s and its relevant affiliates’ underwriting and servicing guidelines, and the eligibility and characteristics of the existing pool of trust student loans, as well as the disclosure in this supplement, the prospectus supplement and the base prospectus describing such underwriting and servicing guidelines and the eligibility and characteristics of the existing pool of trust student loans.In connection with this pool asset review, the sponsor and the depositor also reviewed the internal controls and FFELP compliance processes that support the sponsor’s and its relevant affiliates’ underwriting and servicing and the selection of trust student loans. Portions of the reviews described below were performed with the assistance of third parties engaged by the sponsor and the depositor.The sponsor and the depositor determined the nature, extent and timing of the reviews and the sufficiency of the assistance provided by the third parties for purposes of its reviews.The depositor has ultimate authority and control over, and assumes all responsibility for, the reviews and the findings and conclusions of the reviews.The depositor hereby attributes all findings and conclusions of such reviews to itself. S-12 After undertaking the reviews described below, the depositor has found and concluded that it has reasonable assurance that the Rule193 Information in this supplement, the prospectus supplement and the base prospectus is accurate in all material respects. Review of Underwriting and Servicing Guidelines As described in “The Trust Student Loan Pool” in the prospectus supplement and “The Student Loan Pools,” “Sallie Mae’s Student Loan Financing Business—FFELP Loans,” and “AppendixA—Federal Family Education Loan Program” in the base prospectus, the sponsor’s and its relevant affiliates’ FFELP loans are originated and serviced in accordance with the provisions of the Higher Education Act and the rules and regulations promulgated thereunder.As a part of the review of the Rule193 Information, the sponsor’s and the depositor’s management reviewed and approved the descriptions in the prospectus supplement found under “The Trust Student Loan Pool” and in the base prospectus under “The Student Loan Pools,” “Sallie Mae’s Student Loan Financing Business—FFELP Loans,” and “AppendixA—Federal Family Education Loan Program,” each consisting of factual information regarding the sponsor’s and its relevant affiliates’ underwriting and servicing guidelines and the FFELP to ensure the accuracy of such information. Review of Eligibility and Characteristics of the Trust Student Loans As described below, the sponsor and the depositor and their relevant affiliates also performed a review of the existing pool of trust student loans to confirm that such trust student loans satisfy the eligibility criteria (as of the cutoff date related to such trust student loans, as described in “AnnexA—Characteristics of the Trust Student Loan Pool” in this supplement) and conform to the characteristics set forth in “AnnexA—Characteristics of the Trust Student Loan Pool” in this supplement. The first aspect of the review of the existing pool of trust student loans tested the accuracy of the data contained in or derived from the electronic data file, which we refer to as a “data tape.” The data tape contains certain information on each borrower’s account as of the classB notes statistical cutoff date and is used to create the stratification tables presented in “AnnexA—Characteristics of the Trust Student Loan Pool” and other statistical information found elsewhere in this supplement.The sponsor and the depositor selected a random sample of existing trust student loans to confirm that the following 9 data points conform to the applicable information in the borrower record on the servicing system of record:Loan Type, Loan Status, Guarantor, Origination Date, Borrower Interest Rate, Subsidy Indicator, School Type, Days Delinquent and Claim Status.No variances between the existing pool of trust student loans and the data tape were found. The second aspect of the review of the existing pool of trust student loans consisted of a comparison of the eligibility requirements for such trust student loans set forth under “The Trust Student Loan Pool—Eligible Trust Student Loans” in the prospectus supplement against the data tape.Specifically, attributes of the existing pool of trust student loans set forth on the data tape were reviewed to confirm such trust student S-13 loans met certain of the minimum eligibility requirements as of the cutoff date related to such trust student loans (as described in “AnnexA—Characteristics of the Trust Student Loan Pool” in this supplement) including delinquency status, loan type (subsidized or unsubsidized Stafford loan, SLS loan or PLUS loan) and disbursement status, as well as other attributes such as servicer identity, owner identity, minimum principal balance and remaining term requirements.In addition, the sponsor’s and the depositor’s management confirmed that the existing pool of trust student loans were, as of the cutoff date related to such trust student loans (as described in “AnnexA—Characteristics of the Trust Student Loan Pool” in this supplement), and currently are, eligible student loans under the FFELP. The third aspect of the review of the existing pool of trust student loans consisted of a comparison of the statistical information presented in “AnnexA—Characteristics of the Trust Student Loan Pool” in this supplement against the data tape.This review covered attributes of the existing pool of trust student loans such as school type, interest rate, outstanding principal balance, remaining term to scheduled maturity, payment status, geographic distribution, repayment terms, date of disbursement for purposes of the guarantee related to each trust student loan and the identity of the applicable guaranty agency. Internal Control and Risk Assessment Procedures and Annual Compliance Activity The reviews, described above under “—Review of Underwriting and Servicing Guidelines” and “—Review of Eligibility and Characteristics of the Trust Student Loans,” are further supported by the various internal control and risk assessment procedures and annual FFELP compliance activities performed by the sponsor and its relevant affiliates, including the depositor, in the day-to-day operation of their businesses. The sponsor’s and its relevant affiliates’ internal controls cover activities such as payment processing, reconciliation and posting, claims processing, reporting obligations to noteholders, loan selection, corporate finance systems and accuracy of system data.The internal control and risk assessment procedures utilized by the sponsor and its relevant affiliates require personnel to assess and report on compliance with such procedures that fall within their respective areas of responsibility including whether all material, known gaps, deficiencies or issues have been reported and rectified.The most recent internal assessment found no risk-related issues and determined that existing internal controls were sufficiently reliable to reveal risk-related issues should they appear.In addition, the sponsor’s and its relevant affiliates’ internal audit department monitors various risk management and compliance efforts across the organization, identifies areas that require increased focus and resources, and reports significant control issues to executive management.The most recent audit did not reveal any significant control issues. In addition to the day-to-day internal controls and risk management activities described above, the sponsor and its relevant affiliates annually review their portfolio of FFELP loans, including the existing pool of trust student loans, to confirm that such FFELP loans were originated and have been serviced in accordance with the provisions S-14 of the Higher Education Act and the rules and regulations promulgated thereunder.In connection with this annual review, the sponsor and its relevant affiliates test a random sample of FFELP loans, in an amount not less than that proscribed by the Department of Education, to confirm compliance with the provisions of the Higher Education Act and the rules and regulations promulgated thereunder, including, but not limited to factors that may affect the guarantee on a FFELP loan such as (i)compliance with interest and special allowance payment requests and reporting requirements and appropriate calculation and billing of special allowance payments; (ii)maintenance of current,complete and accurate records of each FFELP loan; (iii)appropriate collection and claim filing activities for delinquent loans; (iv)maintenance of appropriate records necessary to document the validity of a claim against a loan guarantee; and (v)compliance with the requirements for curing due diligence and timely filing violations. The sponsor, on behalf of its relevant affiliates including the depositor, submitted their most recent reports to the Department of Education as required.Based on these reviews, management concluded that during the relevant period covered by such reports, the lenders and the servicer complied with, and as of the end of such period, had effective internal controls regarding, the specified compliance requirements of the Higher Education Act. U.S. FEDERAL INCOME TAX CONSEQUENCES The second paragraph under the section entitled “U.S. Federal Income Tax Consequences” on page S-57 of the prospectus supplement is hereby deleted in its entirety and replaced with the following: Under the applicable Treasury regulations, upon their sale on the class B notes closing date, the class B notes will be deemed reissued as new notes for U.S. federal income tax purposes.Also, upon their sale, the classB notes will be issued with an amount of “original issue discount” (“OID”) which exceeds a statutorily defined de minimis amount. Noteholders who purchase such notes will include OID as ordinary interest income over the term to maturity of the class B notes in advance of the receipt of cash attributable to such income regardless of the noteholders’ regular methods of accounting.Noteholders who subsequently sell such notes are advised that they must inform any purchasers that such notes were issued with an amount of OID which exceeds a statutorily defined de minimis amount.For a discussion of the treatment of OID, noteholders should refer to the subsection entitled “Original Issue Discount” of the section entitled “U.S. Federal Income Tax Consequences—Tax Consequences to Holders of Notes in General” in the base prospectus.For a further discussion of U.S. federal income tax consequences to holders of the classB notes, noteholders should refer to the section entitled “U.S. Federal Income Tax Consequences” in the base prospectus. S-15 REPORTS TO NOTEHOLDERS The third bullet in the fourth paragraph of the section entitled “Reports to Noteholders” on page S-60 of the prospectus supplement relating to reports on Form10-D is hereby deleted. NOTICE TO CANADIAN RESIDENTS The section entitled “Notice to Canadian Residents” on pagesS-60 through S-62 of the prospectus supplement is hereby deleted in its entirety. NOTICE TO INVESTORS The section entitled “Notice to Investors” on pagesS-62 and S-63 of the prospectus supplement is hereby deleted in its entirety and replaced with the following: The underwriter will represent and agree that: · it has only communicated or caused to be communicated and will only communicate or cause to be communicated any invitation or inducement to engage in investment activity, within the meaning of section21 of the Financial Services and Markets Act 2000 (the “FSMA”) , received by it in connection with the issue or sale of any notes in circumstances in which section21(1) of the FSMA does not apply to the trust; and · it has complied and will comply with all applicable provisions of the FSMA with respect to anything done by it in relation to the notes in, from or otherwise involving the United Kingdom; and · in relation to each Member State of the European Economic Area which has implemented the Prospectus Directive (each, a “Relevant Member State”), with effect from and including the date on which the Prospectus Directive is implemented in that Relevant Member State (the “Relevant Implementation Date”) it has not made and will not make an offer of notes which are the subject of the offering contemplated by this prospectus supplement to the public in that Relevant Member State other than: (a) to any legal entity which is a qualified investor as defined in the Prospectus Directive; (b) to fewer than 100 or, if the Relevant Member State has implemented the relevant provision of the 2mending Directive, 150, natural or legal persons (other than qualified investors as defined in the Prospectus Directive), as permitted under the Prospectus Directive; or (c) in any other circumstances falling within Article3(2) of the Prospectus Directive, provided that no such offer of notes shall require the trust or the underwriters to publish a prospectus pursuant to Article3 of the Prospectus S-16 Directive.For the purposes of the foregoing, the expression “an offer of notes to the public” in relation to any notes in any Relevant Member State means the communication in any form and by any means of sufficient information on the terms of the offer and the notes to be offered so as to enable an investor to decide to purchase or subscribe the notes, as the same may be varied in that Member State by any measure implementing the Prospectus Directive in that Member State, the expression “Prospectus Directive” means Directive2003/71/EC (and amendments thereto, including the 2mending Directive, to the extent implemented in the Relevant Member State), and includes any relevant implementing measure in the Relevant Member State and the expression “2mending Directive” means Directive2010/73/EU. No action has been or will be taken by the depositor or the underwriter that would permit a public offering of the notes in any country or jurisdiction other than in the United States, where action for that purpose is required.Accordingly, the notes may not be offered or sold, directly or indirectly, and neither this prospectus supplement and the base prospectus, nor any term sheet, circular, prospectus (including any prospectus supplement or supplement thereto), form of application, advertisement or other material may be distributed in or from or published in any country or jurisdiction, except under circumstances that will result in compliance with any applicable laws and regulations.Persons into whose hands all or any part of such documents come are required by the depositor and the underwriter to comply with all applicable laws and regulations in each country or jurisdiction in which they purchase, sell or deliver notes or have in their possession or distribute such documents, in all cases at their own expense. UNDERWRITING The classB notes are offered by Deutsche Bank Securities Inc., the underwriter, subject to receipt and acceptance by them and subject to their right to reject any order in whole or in part.The classB notes were previously delivered in book entry form and are available only through the facilities of DTC, Clearstream, Luxembourg and Euroclear, as applicable. Subject to the terms and conditions in the underwriting agreement to be dated the date hereof, the depositor or the applicable affiliate of the depositor, has agreed to sell to the underwriter and the underwriter has agreed to purchase $36,724,000 in outstanding principal amount of classB notes. The underwriter has agreed, subject to the terms and conditions of the underwriting agreement, to purchase all of the classB notes if any of the classB notes are purchased.The underwriter has advised the depositor that it proposes initially to offer the classB notes to the public at the price listed below.After the initial public offering, this price may be changed. The underwriter may allow concessions to other dealers. S-17 Initial Public Offering Price Underwriting Discount Proceeds to The Depositor Per ClassB Note 86.81250% 0.30000% 86.51250% Total The price and proceeds shown in the table, and the actual price and proceeds, will not include any accrued interest.The proceeds shown are before deducting estimated expenses in respect of the classB notes of $50,000.00 payable by the depositor. The depositor, SLM ECFC and SLM Corporation have agreed to indemnify the underwriter against certain liabilities, including liabilities under the Securities Act of 1933, as amended. The classB notes have no established trading market.The depositor has been advised by the underwriter that the underwriter intends to make a market in the classB notes but is not obligated to do so and may discontinue market making at any time without notice.No assurance can be given as to the liquidity of the trading market for the classB notes. In the ordinary course of their business, the underwriter and certain of its affiliates have in the past, and may in the future, engage in commercial and investment banking activities with the sellers, the depositor and their respective affiliates.The trust may, from time to time, invest the funds in the trust accounts in eligible investments acquired from the underwriter. During and after the offering, the underwriter may engage in transactions, including open market purchases and sales, to stabilize the price of the classB notes. The last paragraph of the “Underwriting” section appearing on pagesS-64 and S-65 of the prospectus supplement is hereby deleted in its entirety. COMPLIANCE WITH ARTICLE122A OF THE CAPITAL REQUIREMENTS DIRECTIVE None of the sellers, the depositor or any of their affiliates will retain a material net economic interest in the securitization transaction as contemplated by Article122a.Additionally, none of the sponsor, the administrator, the servicer, the depositor, the sellers, the underwriter, the eligible lender trustee, the indenture trustee or any of their respective affiliates makes any representation to any prospective investor or purchaser of the classB notes regarding the regulatory capital treatment of their investment on the classB notes closing date or at any time in the future.Noteholders are responsible for analyzing their own regulatory position and are advised to consult with their own advisors regarding the suitability of the classB notes for investment and compliance with the Capital Requirements Directive.Each prospective investor should ensure that it complies with the interpretation given to the requirements of Article122a by the applicable regulatory authorities in its jurisdiction.Investors who are uncertain as to the requirements which apply to them in respect of their relevant jurisdiction should seek guidance from their regulator. S-18 BASE PROSPECTUS The base prospectus dated October 16, 2007 attached to the prospectus supplement dated November 30, 2007 is hereby deleted in its entirety and replaced with the base prospectus dated September9, 2013 attached to this supplement to the prospectus supplement. RATINGS The sections labeled “Ratings of the Notes” in the prospectus supplement on pageS-19 and on page S-66 are hereby redacted from the prospectus supplement and thereby deleted in their entireties. Information regarding the ratings of the class B notes will be furnished to potential investors in the class B notes as part of a separate free-writing prospectus. LEGAL MATTERS As of the class B notes closing date, the following opinions will be given: Laurent C. Lutz, Executive Vice President and General Counsel of SLM Corporation, or any Deputy General Counsel or Associate General Counsel of Sallie Mae, Inc., acting as counsel to the sellers, the servicer, the administrator and the depositor, and Bingham McCutchen LLP, New York, New York, as special counsel to the trust, the servicer, the administrator, the sponsor and the depositor, will give opinions on specified legal matters for the underwriter. Shearman & Sterling LLP will give opinions on specified federal income tax matters for the trust. Richards, Layton & Finger, P.A., as Delaware counsel for the trust, will give opinions on specified legal matters for the trust, including specified Delaware state income tax matters. Cadwalader, Wickersham & Taft LLP and Shearman & Sterling LLP also will give an opinion on specified legal matters for the underwriter. S-19 ANNEX A CHARACTERISTICS OF THE TRUST STUDENT LOAN POOL The trust student loans owned by the trust were originally selected from a portfolio of student loans owned by SLM ECFC, VG Funding, LLC, Mustang Funding I, LLC, Mustang Funding II, LLC or one of their affiliates by employing several criteria, including requirements that each trust student loan as of November 6, 2007, the original statistical cutoff date (and with respect to each additional trust student loan as of its related subsequent cutoff date): · was a consolidation loan made under the FFELP that was guaranteed as to at least (1) 100% with respect to trust student loans with an initial date of disbursement prior to October1,1993, (2) 98% with respect to trust student loans with an initial date of disbursement prior to July 1, 2006 and on or after October 1, 1993 or (3) 97% with respect to trust student loans with an initial date of disbursement on or after July 1, 2006, of its principal and interest by a guaranty agency under a guarantee agreement and the guaranty agency is, in turn, reinsured by the Department of Education in accordance with the FFELP; · contained terms in accordance with those required by the FFELP, the guarantee agreements and other applicable requirements; · was fully disbursed prior to October 1, 2007; · was not more than 210 days past due; · did not have a borrower who was noted in the related records of the servicer as being currently involved in a bankruptcy proceeding; and · had special allowance payments, if any, based on the three-month commercial paper rate or the 91-day Treasury bill rate. No trust student loan as of the applicable cutoff date was subject to any prior obligation to sell that loan to a third party. Unless otherwise specified, all information with respect to the trust student loans is presented as of September 30, 2013, which is the class B notes statistical cutoff date. The following tables provide a description of specified characteristics of the trust student loans as of the class B notes statistical cutoff date.The aggregate outstanding principal balance of the loans in each of the following tables includes the principal balance due from borrowers, plus accrued interest of $5,162,723 to be capitalized as of the class B notes statistical cutoff date.Percentages and dollar amounts in any table may not total 100% or whole dollars due to rounding.The following tables also contain information concerning the total number of loans and total number of borrowers in the portfolio of trust student loans.For ease of administration, the servicer separates a consolidation loan on its system into two separate loan segments representing subsidized and unsubsidized segments of the same loan.The following tables reflect those loan segments within the number of loans.In addition, 30 borrowers have more than one trust student loan. ANNEX A-1 The distribution by weighted average interest rate applicable to the trust student loans on any date following the class B notes statistical cutoff date may vary significantly from that in the following tables as a result of variations in the effective rates of interest applicable to the trust student loans and in rates of principal reduction.Moreover, the information below about the weighted average remaining term to maturity of the trust student loans as of the class B notes statistical cutoff date may vary significantly from the actual term to maturity of any of the trust student loans as a result of prepayments or the granting of deferment and forbearance periods. The following tables also contain information concerning the total number of loans and the total number of borrowers in the portfolio of trust student loans. Percentages and dollar amounts in any table may not total 100% of the trust student loan balance, as applicable, due to rounding. COMPOSITION OF THE TRUST STUDENT LOANS AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE Aggregate Outstanding Principal Balance $ Aggregate Outstanding Principal Balance – Treasury Bill $
